SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51877 HSM Holdings, Inc. (Name of small business issuer in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Route 9 South, #1000, Freehold, New Jersey 07728 (Address of principal executive offices) (Zip Code) (732) 446-0546 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during he preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Revenues for year ended December 31, 2006: $0 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of December 31, 2006, was: $0 Number of shares of the registrant’s common stock outstanding as of April 9, 2007 was: 10,000,000 Transitional Small Business Disclosure Format:Yes oNo x TABLE OF CONTENTS PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 2 ITEM 3. LEGAL PROCEEDINGS 2 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 2 PART II 2 ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 3 ITEM 6. MANAGEMENT’S DISCUSSION OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F- ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES 6 ITEM 8A. CONTROLS AND PROCEDURES 6 PART III 6 ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 6 ITEM 10. EXECUTIVE COMPENSATION 7 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 8 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 8 PART IV 9 ITEM 13. EXHIBITS LIST AND REPORTS ON FORM 8-K 9 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 9 SIGNATURES i PART I ITEM 1.DESCRIPTION OF BUSINESS General HSM Holdings, Inc. was incorporated on December 9, 2005 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We have been in the developmental stage since inception and have no operations to date other than issuing shares to our original shareholder. On September 19, 2006, pursuant to the terms of a Stock Purchase Agreement, Anthony Hu and Robert Young purchased a total of 100,000 shares of the issued and outstanding common stock of 4304, Inc. from Michael Raleigh, the sole officer, director and shareholder of the Company. Pursuant to the Stock Purchase Agreement, the following changes to the Company's directors and officers have occurred: o As of September 19, 2006, Anthony Hu was appointed to the Board of Directors of the Company. o Michael Raleigh then resigned as a member of the Company's Board of Directors and as the Company's President, Chief Executive Officer, Chief Financial Officer, Chairman of the Board and Secretary, effective September 19, 2006. o Also as of September 19, 2006, Anthony Hu was appointed as the Company's President, Chief Executive Officer, and Chairman of the Board and Simone Crighton was appointed the Company's Chief Financial Officer. In connection with the change in control, the Company changed its executive offices to P.O. Box 527531, Flushing, N.Y. 11352, and changed the name of the Company to HSM Holdings, Inc. We will attempt to locate and negotiate with a business entity for the combination of that target company with us. The combination will normally take the form of a merger, stock- for-stock exchange or stock-for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that we will be successful in locating or negotiating with any target company. We have been formed to provide a method for a foreign or domestic private company to become a reporting (“public”) company whose securities are qualified for trading in the United States secondary market. Perceived Benefits There are certain perceived benefits to being a reporting company with a class of publicly- traded securities. These are commonly thought to include the following: - a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; - a company which is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable to it; 1 - a company which wishes to become public with less dilution of its common stock than would occur upon an underwriting; - a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; - a foreign company which may wish an initial entry into the United States securities market; - a special situation company, such as a company seeking a public market to satisfy redemption requirements under a qualified Employee Stock Option Plan; - a company seeking one or more of the other perceived benefits of becoming a public company. Potential Target Companies A business entity, if any, which may be interested in a business combination with us may include the following: - a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; - a company which is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable to it; - a company which wishes to become public with less dilution of its common stock than would occur upon an underwriting; - a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; - a foreign company which may wish an initial entry into the United States securities market; - a special situation company, such as a company seeking a public market to satisfy redemption requirements under a qualified Employee Stock Option Plan; - a company seeking one or more of the other perceived benefits of becoming a public company. A business combination with a target company will normally involve the transfer to the target company of the majority of our issued and outstanding common stock, and the substitution by the target company of its own management and board of directors. No assurances can be given that we will be able to enter into a business combination, as to the terms of a business combination, or as to the nature of the target company. Employees We have no full time employees. Our president has agreed to allocate a portion of his time to the activities of the Company, without compensation. The president anticipates that our business plan can be implemented by his devoting no more than 10 hours per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officer. ITEM 2.DESCRIPTION OF PROPERTY We have no properties and at this time have no agreements to acquire any properties. We currently use the offices of management at no cost to us. Management has agreed to continue this arrangement until we complete an acquisition or merger. ITEM 3.LEGAL PROCEEDINGS We are not presently parties to any litigation, nor to our knowledge and belief is any litigation threatened or contemplated. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 2 PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS No Public Market for Common Stock There is no trading market for our Common Stock at present and there has been no trading market to date. There is no assurance that a trading market will ever develop or, if such a market does develop, that it will continue. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person’s account for transactions in penny stocks and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experience and objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Holders There are three holders of our Common Stock. The issued and outstanding shares of our Common Stock were issued in accordance with the exemptions from registration afforded by Section 4(2) of the Securities Act of 1933. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Recent Sales of Unregistered Securities On December 9, 2005, we issued 100,000 shares to Michael Raleigh for services rendered as our founder. Such shares were issued in reliance on an exemption from registration under Section 4(2) of the Securities Act of 1933. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, and manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, Michael Raleigh had the necessary investment intent as required by Section 4(2) since he agreed to and received a share certificate bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act of 1933 for this transaction. On September 19, 2006, pursuant to the terms of a Stock Purchase Agreement, Anthony Hu and Robert Young purchased a total of 100,000 shares from Michael Raleigh pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933 in the following manner: 85,000 shares to Anthony Hu and 15,000 shares to Robert Young 3 On September 19, 2006, we issued an additional 7,915,000 shares to Anthony Hu, 1,905,000 shares to Robert Young and 80,000 shares to Simone Crighton for services rendered to us. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, and manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, these shareholders had the necessary investment intent as required by Section 4(2) since he agreed to and received a share certificate bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.”
